Citation Nr: 0613795	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  96-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
April 1955.

This appeal initially arose from a February 1995 rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied the 
veteran's claim for service connection for a respiratory 
disorder.  The veteran also perfected an appeal from a March 
1997 rating decision denying service connection for an 
acquired psychiatric disorder.

When the case was initially before the Board of Veterans' 
Appeals (Board) in May 1998, the Board remanded it for the RO 
to attempt to obtain service records documenting the 
veteran's admission to an Army hospital.  The Board initially 
denied the veteran's appeal in a decision of June 1999.  This 
decision was vacated and the case was remanded to the Board 
by order of the United States Court of Appeals for Veterans 
Claims (Court) in June 2001.

After the Board completed additional development, the Board 
again denied the veteran's appeal in a decision dated in June 
2003.  An order of the Court dated in November 2003 vacated 
the June 2003 Board decision and remanded the case for 
readjudication.  

The Board remanded the case to the RO in May 2004 and by a 
decision dated in April 2005 again denied the veteran's 
appeal.  By an order dated in January 2006, the Court granted 
a joint motion to remand this appeal to the Board.  


REMAND

The veteran reports that he was hospitalized for a nervous 
condition during basic training at Fort Knox, Kentucky, in 
1953.  He also claims that he was treated for allergies while 
in service.  

According to the National Personnel Records Center (NPRC) the 
veteran's service records have been destroyed by fire; 
however, a search of Army morning reports shows that the 
veteran was hospitalized at Fort Knox from August 6, 1953, to 
August 12, 1953, for unspecified reasons.  These reports 
indicate that this hospitalization was in the line of duty.  
In August 1998 the hospital at Fort Knox was contacted 
directly for any information.  No response has been received.

In addition to his hospitalization at Fort Knox, according to 
the veteran's September 1997 testimony, he was also treated 
at a hospital in Korea or Japan.

The veteran also reports that he is receiving Social Security 
Administration (SSA) disability benefits, but these records 
have not been obtained for the file.  Moreover, although the 
DD Form 214 can be a useful source of information, the record 
does not contain a copy of this document.

In order to assist the veteran in developing his case, 
reasonable efforts should be taken to obtain his in-service 
hospital records and his DD-214.  38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  In addition, the file should be 
updated to include any recent treatment records.  Id.  The RO 
should also obtain and consider all of the veteran's SSA 
medical records.  See Woods v. Gober, 14 Vet. App. 214, 222 
(2000) (holding that VA was obligated, in light of the 
evidence that the veteran was receiving Social Security 
benefits, to have attempted to obtain his Social Security 
records and remanding for the Board to do so); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (holding 
that a complete review of the veteran's record must include a 
review of his Social Security records).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
submit a photocopy of any service records 
in his possession, including a copy of 
his DD Form 214.  He should also be 
requested to provide additional details 
concerning his care at a hospital in 
Korea and/or Japan, to include the name 
of any treating facility, whether or not 
he was treated as an outpatient or 
inpatient, and the approximate dates of 
his care at this facility or facilities.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his mental condition 
and asthma/chronic obstructive pulmonary 
disease since service.  Even if no 
additional sources of treatment records 
are identified, all relevant records 
compiled since February 2002 by the VAMC 
patronized by the veteran should be 
obtained.

3.  The RO should contact the Army 
hospital at Fort Knox, Kentucky, and 
request any records on file relating to 
the veteran's claimed hospitalization at 
that facility in 1953.  Any records 
obtained should be associated with the 
claims file.  If no records are 
available, this fact should be documented 
in the claims file.

4.  If the veteran provides details 
concerning care received in Korea and/or 
Japan, the RO should attempt to locate 
and contact the treating facility or 
facilities and request any records on 
file relating to the veteran's care circa 
1953 to 1955.  Any records obtained 
should be associated with the claims 
file.

5.  The RO should contact the Social 
Security Administration and obtain copies 
of the administrative decision and the 
medical reports upon which the veteran's 
Social Security disability benefits are 
based.

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


